Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 6, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156458                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,

  v                                                                 SC: 156458
                                                                    COA: 332734
                                                                    Eaton CC: 15-020176-FH
  JAMES DAVID URBAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 31, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

         The appellant shall file a supplemental brief within 42 days of the date of this
  order addressing: (1) whether the Court of Appeals in People v Coy, 243 Mich. App. 283,
  302 (2000), set forth the appropriate standard for the admission of a potential DNA match
  when it held that “some qualitative or quantitative interpretation must accompany
  evidence of the potential match,” (2) if not, what standard should govern the admission of
  a potential DNA match, and (3) whether, under the appropriate standard, the potential
  DNA match was properly admitted in this case, where the expert’s report indicated that
  the match was supported to a “reasonable degree of scientific certainty.” In addition to
  the brief, the appellant shall electronically file an appendix conforming to MCR
  7.312(D)(2). In the brief, citations to the record must provide the appendix page numbers
  as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief within 21
  days of being served with the appellant’s brief. The appellee shall also electronically file
  an appendix, or in the alternative, stipulate to the use of the appendix filed by the
  appellant. A reply, if any, must be filed by the appellant within 14 days of being served
  with the appellee’s brief. The parties should not submit mere restatements of their
  application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 6, 2018
           s0703
                                                                               Clerk